Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               April 09, 2021

The Court of Appeals hereby passes the following order:

A21A1241. HELENA BRUNDIDGE v. U.S. BANK NATIONAL ASSOCIATION
    et al.

      Helena Brundidge filed a complaint for declaratory judgment and injunctive
relief against U.S. Bank National Association, as Trustee for J.P. Morgan Mortgage
Acquisition Corp. 2005-FLDI, Asset Backed Pass-Through Certificates, Series 2005-
FLDI. After Brundidge failed to perfect service on U. S. Bank, the trial court
dismissed the action for want of prosecution. Brundidge then filed a “Motion to Set
Aside Dismissal Order and Recognize Proper Service Pursuant to OCGA § 53-12-
323.” Although the statute was not specifically cited in the motion, Brundidge’s
motion was essentially one to set aside pursuant to OCGA § 9-11-60 (d). The trial
court denied the motion, and Brundidge filed this direct appeal.1 We, however, lack
jurisdiction.
      An order denying a motion to set aside under OCGA § 9-11-60 (d) is
subject to the discretionary appeal procedure. OCGA § 5-6-35 (a) (8); Jim Ellis
Atlanta v. Adamson, 283 Ga. App. 116, 116 (640 SE2d 688) (2006); MMT
Enterprises v. Cullars, 218 Ga. App. 559, 561 (2) (462 SE2d 771) (1995). Because
Brundidge failed to follow the required appellate procedure, her unauthorized
appeal is hereby DISMISSED for lack of jurisdiction.



      1
        Brundidge was represented by Grady Roberts below and he filed the notice
of appeal on Brundidge’s behalf. It should be noted that on February 15, 2017, this
Court issued an order revoking attorney Grady Roberts’s permission to practice law
before the Court of Appeals.
Court of Appeals of the State of Georgia
        Clerk’s Office,
Atlanta,____________________
          04/09/2021
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.